   CASE 0:20-cv-01302-WMW-DTS Document 31-6 Filed 06/08/20 Page 1 of 3
                                          EXHIBIT 5


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, and The             Court File No. 20-cv-01302-WMW-DTS
Communications Workers of America,
On behalf of themselves and other
similarly situated individuals,

             Plaintiffs,
      v.                                        DECLARATION OF CRAIG LASSIG

City of Minneapolis; Minneapolis Chief of
Police Medaria Arradondo in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of Public
Safety Commissioner John Harrington, in
his individual and official capacity,
Minnesota State Patrol Colonel Matthew
Langer, in his individual and official
capacity; John Does 1-2, in their
individual and official capacities.


             Defendants.


      I, Craig Lassig state as follows:

      1.     I am a Minnesota resident and freelance photographer. I have been a

freelancer since 2008, and my clients include AP, Reuters, the NY Times, and the

European Pressphoto Agency (“EPA”). Prior to 2008, I worked as a photographer for

Sun Newspapers.

      2.     On May 30, I was covering the George Floyd protests for EPA, along with

another EPA photographer, Tannen Maury, who had traveled to Minneapolis from
    CASE 0:20-cv-01302-WMW-DTS Document 31-6 Filed 06/08/20 Page 2 of 3
                                        EXHIBIT 5


Chicago to cover the protests with me.           Another freelance photojournalist, Stephen

Maturen, was with us.

       3.     Tannen, Stephen and I were documenting protests occurring near the 5th

precinct police station in Minneapolis, at 31st and Nicollet. Early that evening, the police

began to disburse the protesters, pushing them up 1st Avenue toward downtown. Police

fired tear gas and less-lethal projectiles. I saw them shoot protesters who were running

away in the back with less-lethal projectiles.

       4.     Because the situation had gotten violent, Tannen, Stephen and I left the

scene and proceeded up Nicollet Avenue to regroup and decide what to do next. We

stopped in the parking lot of a restaurant on Nicollet Avenue to discuss where we should

go next. We were nowhere near any protesters, and we were the only three individuals

standing in the parking lot. Likewise, there were no police in sight.

       5.     As we stood in the parking lot talking, several police vehicles drove down

28th Avenue in front of the restaurant. One of the cruisers stopped and officers got out,

wearing blue shirts. We had our press badges on at the time, as well as all of our

professional camera gear. We verbally identified ourselves as the media to these officers.

One said, “we don’t fucking care,” and ordered us onto the ground. We complied. They

handcuffed us, searched all our belongings, and seized our photography gear. Then they

placed us, handcuffed, into a police van and drove us downtown. We sat in the van for

about an hour. Then we were booked, fingerprinted, and cited for violating the curfew.

After roughly two hours in custody total, we were released.




                                            -2-
    CASE 0:20-cv-01302-WMW-DTS Document 31-6 Filed 06/08/20 Page 3 of 3
                                       EXHIBIT 5




       6.     Earlier that evening, Tannen and I had been with a larger group of

journalists covering the protests near the precinct, including an NBC film crew. I saw

police mace journalists, deliberately shoot journalists with less-lethal projectiles, and

chase journalists, all of whom were clearly identified as journalists, were standing apart

from the protesters, and were not obstructing or provoking the police. I was shocked at

the aggressive tactics and hostile approach of the police.

       I declare under penalty of perjury under the laws of United States of America

that the foregoing is true and correct to the best of my knowledge.



Dated: June 7, 2020                               /s/ Craig Lassig
                                                  Craig Lassig




                                            -3-
